DETAILED ACTION
Claims 16-34 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered, as requested in the Request for Continued Examination filed 12/14/2021.

Response to Arguments
Following Applicants Arguments and Amendments, Double Patenting rejection of the claims is Maintained. 
Applicant’s Argument: The nonstatutory obviousness type double patenting over claims is traversed for the reason that none of the current claims and claims 1-20 in US Serial No. 16/225,826 have been indicated to be patentable.
Examiner’s Response: Applicant’s argument is incorrect as only provisional double patenting rejections have been issued to reflect the current status of the claims in 16/225,826.
Following Applicants arguments and amendments, the Objection of the claims is Maintained with respect to claim 23.
Applicant’s Argument: The claims have been amended as suggested by the Examiner.
Examiner’s Response: The Examiner agrees with respect to claims 20 and 22. However, Claim 23 was not amended as suggested and still contains a recitation of a term recited in the independent claim without proper reference back.
Following Applicants arguments and amendments, the 112 rejection of the claims is Maintained with respect to claim 33.
Applicant’s Argument: The amendment to claim 16 overcomes this rejection and is supported by paragraph [0053] of the Second Substitute Specification.
Examiner’s Response: While the amendment to claim 16 overcomes the rejection of 16, claim 33 was not similarly amended and still contains the limitation considered to be new matter.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19, 21-22, 27 and 33-37 of copending Application No. 16/225,826 in view of in view of Bowers et al., (Pub. No. 5200929 A, hereinafter, "Bowers"), in view of Wagen “Generation of overpressure by cementation of pore space in sedimentary rocks”. 
Instant Application
US Application No. 16/225,826
Claim 16
Claim 17
Application 16/225,826 fails to particularly teach an assumption that the overpressure is uniquely of hydrostatic origin. However, Wagen teaches overpressure… based on an assumption that the overpressure is uniquely of hydrostatic origin. (Figure 1 the overpressure is the hydrostatic pressure)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Application No. 16/225,826 with Wagen as the references are in the field of pressure determination using models, in order to implement a system that calculates overpressure in relation to indications of hydrostatic pressure. The motivation to combine would be that Wagen provides relationship hydrostatic pressure to overpressure as well as the transition zones from low to high overpressure. (Wagen Figure 1)
Application 16/225,826 fails to particularly teach wherein the first overpressure corresponds to pressure of a volume of water at depth of the cell. However, Bowers teaches wherein the first overpressure corresponds to pressure of a volume of water at depth of the cell. (Column 2 Lines 3-27 and 55-62, Column 6 Lines 13-27, Column 7 Lines 15-29, pressure is caused by intergranular water, and is measured at each specific depth zone)


Claim 33
Claim 18
Claim 34
Claim 19
Claim 34
Claim 20
Claim 35
Claim 21
Claim 35
Claim 22
Claim 35
Claim 23
Claim 35
Claim 24
Claim 18
Claim 25
Claim 19
Claim 26
Claim 21
Claim 27
Claim 36
Claim 28
Claim 22
Claim 28
Claim 27
Claim 30
Claim 17
Claim 31
Claim 17
Claim 32
Claim 17
Claim 33
Claim 17

Claim 37


This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 23 is objected to because of the following informalities: the claim recites “first threshold”, which is improper because there is a previous recitation of “first preset threshold.  Suggested correction is for the limitation to read “the first preset threshold”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “first threshold” will be interpreted as “the first preset threshold” that is present in the preceding independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 and 32 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The limitation “the overpressure is only hydrostatic” does not appear to be disclosed in the instant application specification. The Examiner appreciates if the Applicant is able to point out where “the overpressure is only hydrostatic” is disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claimed invention is not clear, the preamble appears to be directed a system claim by reciting “Processing equipment”, however the body of the claim does not contain the components that the “Processing equipment” comprises. The only subsequent 

Examiner’s Note: For the purposes of examination, the components of the “Processing equipment” will be interpreted as processor and memory configured to perform the steps of the claim in accordance with [0038] of the specification as filed. 

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claimed invention is not clear, the limitation “A computer program which non transiently records on a tangible recording medium non transient program code instructions which implements the method as claimed in claim 16 when the program is executed on a computer” renders the claim combination unclear.  It is not clear from the language what components make up the computer readable medium as the computer program appears to be recording.  Applicant may consider amending the claim limitation to clearly define the scope of the claim invention.

Examiner’s Note: For the purposes of examination, the claim will be interpreted as the non-transitory computer readable medium containing instructions that when executed by a processor and memory, implements the method as claimed in claim 16. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 34 is dependent on the method of claim 16, but does not constitute a further limitation because it does not further limit the method of claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for modeling a sedimentary basin using a series of mathematical equations.
Step 1: Claims 16-32 and 34 are directed to a method, which is a process, which is a statutory category of invention. Claim 33 is directed to a system, which is a manufacture, which is a statutory category of invention. Claim 34, is directed to a computer program without sufficient structural limitations, which renders the claim Software Per Se. Software Per Se is not directed to any of the statutory categories of invention, and is not patent eligible. Therefore, claims 16-33 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 33 are directed to the abstract idea of using a method for modeling a sedimentary basin using a series of mathematical equations, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “for each state and each cell of the meshed representation computing a first overpressure in the cell based on an assumption that the overpressure is uniquely of hydrostatic origin, and if the first overpressure has changed during the state by more than a first preset threshold in the cell, computing a second overpressure in the cell at an end of the state by solving a Darcy equation, which expresses a flow rate of a fluid filtering through a porous medium, wherein the first overpressure corresponds to pressure of a volume of water at depth of the cell.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally in claim 33, the limitation of “verifies for each of the states, and each cell of the meshed representation that for at least one of the cells a first overpressure computed with the assumption that the overpressure is only hydrostatic pressure that has changed during the state by more than a first preset threshold and if the hydrostatic pressure charge is verified, computing a second overpressure in the cell at an end of the state by solving a Darcy equation.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 16 and 33 recite the additional elements of “a sedimentary basin”, “processing equipment”, and in claim 34 also contains “a tangible recording medium” and “a computer”, however this additional element merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to model the sedimentary basin by using a series of equations and performed mathematical calculations. Claims 16 and 33 recite “obtaining measurements of physical quantities of the basin which are acquired from sensors;” which is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application. Claims 16 and 33 also recite “for each of the states, constructing a meshed representation of the basin having cells depending on the measurements of physical quantities; and” which merely links the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). 
Step 2B: Claims 16 and 33 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “a sedimentary basin”, “processing equipment”, and in claim 34 also contains “a tangible recording medium” and “a computer” only links the claim to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Claims 16 and 33 recite “obtaining measurements of physical quantities of the basin which are acquired from sensors;” which is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception. Claims 16 and 33 also recite “for each of the states, constructing a meshed representation of the basin having cells depending on the measurements of physical quantities; and” which merely links the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. (MPEP 2106.05(h)) Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 17 is directed to further defining the equation used for calculating, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 18 and 19 are directed to further defining calculations in step (c), which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 20-23 are directed to further defining the equations used in step 3, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 24 is directed to further defining the calculations by defining what cells to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 25 is directed to further defining the calculations by performing more calculations on selected regions, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 26 is directed to further defining calculations in step (b) by defining an estimation method, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 27 is directed to further defining additional calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 28 is directed to further defining additional calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 29 is directed to further defining additional calculations in steps (b) and (c), which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 30 is directed to further defining additional calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 31 is directed to further defining additional calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 32 is directed to further defining the equation used for calculating, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 16-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 18, 20, 22, 24-27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (Pub. No. 2016/0290107 A1, hereinafter, "Wolf"), in view of Madatov et al. USPPN 2009/0119076 (hereinafter "Madatov") in view of Bowers et al., (Pub. No. 5200929 A, hereinafter, "Bowers"), in view of Wagen “Generation of overpressure by cementation of pore space in sedimentary rocks”.
Regarding claim 16, Wolf teaches A method for modeling a sedimentary basin which has undergone geological events defining a sequence of states of the basin, with each of the states extending between two successive geological events, the method comprising: (Abstract [0064] a method of developing a sedimentary basin containing hydrocarbons, by using basin simulation, a migration event groups together several time steps of a basin simulation. An event can correspond to a particular sedimentary deposit, and each surface delimiting the deposit can for example correspond to an erosion surface or a sedimentary deposit of different nature);
obtaining measurements of physical quantities of the basin which are acquired from sensors ([0070] measurements of properties relative to the basin which such measurements being carried out in situ (for example through core drilling, via logs obtained in wells, seismic acquisition surveys, etc.), at various points of the basin being studied, which are necessary for basin simulation, such as porosity, permeability, or lithology at the current time);
for each of the states, constructing a meshed representation of the basin depending on the measurements of physical quantities; and  ([0087] this stage constructs a gridded representation of the basin being studied at the current time. This basin model is generally represented in a computer, in form of a mesh or grid pattern with each cell being characterized by one or more properties relative to the basin (such as facies, porosity, permeability, saturation, or the organic matter content at the time of sedimentation));
by solving a Darcy equation, which expresses a flow rate of a fluid filtering through a porous medium ([0162], [0175], a Darcy equation is solved)
Wolf fails to explicitly teach for each state and each cell of the meshed representation computing a first overpressure in the cell …, and if the first overpressure has changed during the state by more than a first preset threshold in the cell, computing a second overpressure in the cell at an end of the state. 
Madatov teaches for each state and each cell of the meshed representation computing a first overpressure in the cell …, and if the first overpressure has changed during the state by more than a first preset threshold in the cell, computing a second overpressure in the cell at an end of the state. (Fig. 12 and 13, [0024], [0108], [0109] overpressure is obtained in real time and if a mismatch occurs the model is updated and recalculated until the mismatch is less than the required threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf with the teachings of Madatov, to compute overpressures and compare them to thresholds, as the references are in the field of pressure determination using models. Madatov would modify Wolf by iteratively calculating pressures and comparing them to thresholds. The benefit of doing so is the method provides efficient inversion of data, in particular gathered while drilling, the prediction can be updated in real-time while drilling. (Madatov abstract)
The combination of Wolf and Madatov does not explicitly teach wherein the first overpressure corresponds to pressure of a volume of water at depth of the cell.
Bowers teaches wherein the first overpressure corresponds to pressure of a volume of water at depth of the cell. (Column 2 Lines 3-27 and 55-62, Column 6 Lines 13-27, Column 7 Lines 15-29, pressure is caused by intergranular water, and is measured at each specific depth zone)

The combination of Wolf, Madatov and Bowers does not explicitly teach overpressure … based on an assumption that the overpressure is uniquely of hydrostatic origin. 
Wagen teaches overpressure… based on an assumption that the overpressure is uniquely of hydrostatic origin. (Figure 1 the overpressure is the hydrostatic pressure)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the combination of Wolf, Madatov and Bowers with Wagen as the references are in the field of pressure determination using models, in order to implement a system that calculates overpressure in relation to indications of hydrostatic pressure. The motivation to combine would be that Wagen provides relationship hydrostatic pressure to overpressure as well as the transition zones from low to high overpressure. (Wagen Figure 1)

Regarding claim 18, the combination of Wolf, Madatov, Bowers and Wagen teaches the limitations of claim 16. Wolf does not explicitly teach comprising verifying for at least one of the cells the first overpressure has changed, from a last state in which a remaining part of step (c) was implemented, by more than a second preset threshold.
Madatov teaches comprising verifying for at least one of the cells the first overpressure has changed, from a last state in which a remaining part of step (c) was implemented, by more than a second preset threshold. (Fig. 12 and 13, [0024], [0108], [0109], in an iterative process, multiple thresholds are checked to ensure the measure overpressure matches the calculated overpressure)

Regarding claim 20, the combination of Wolf, Madatov, Bowers and Wagen teaches the limitations of claim 16. The combination of Wolf, Madatov and Bowers does not explicitly teach comprising computing for each cell an indicator wherein: if for each cell a computed value of the first overpressure that would develop in the cell under the assumption that the overpressure is only hydrostatic pressure is lower than the first threshold, then each indicator is incremented by the computed value of the first overpressure that would develop in the cell under the assumption that the overpressure is only hydrostatic pressure; and each indication is reset to zero if for at least one cell the computed value of the first overpressure that would develop in the cell under the assumption that the overpressure is only hydrostatic pressure, a value of the indicator is lower than the first preset threshold or a value of the indicator is higher than the second threshold.
Wangen teaches comprising computing for each cell an indicator wherein: if for each cell a computed value of the first overpressure that would develop in the cell under the assumption that the overpressure is only hydrostatic pressure is lower than the first threshold, then each indicator is incremented by the computed value of the first overpressure that would develop in the cell under the assumption that the overpressure is only hydrostatic pressure; and each indication is reset to zero if for at least one cell the computed value of the first overpressure that would develop in the cell under the assumption that the overpressure is only hydrostatic pressure is, a value of the indicator lower than the first threshold or a value of the indicator is higher than the second threshold (Page 609 Left and Right Columns The characteristics of the fluid pressure and the transition zone are shown in figure 1. The pressure is close to the hydrostatic pressure above the transition zone, it rises steeply towards the lithostatic pressure in the transition zone, and it follows a gradient which is close to the hydrostatic pressure gradient below the transition zone. Figure 1 also shows the characteristics of the pressure transition zone as overpressure based on hydrostatic pressure.).  
Examiner’s Note: The transition zones as the threshold in order to determine the hydrostatic pressure, and this can be used for calculating the cells taught in Wolf and Bowers. The pressure transition zones indicate the overpressure developed under hydrostatic pressure. The figures also shows the indicator transition from fluid pressure to over pressure and low to high overpressure. Additionally the limitations are contingent and are not required to be given patentable weight, but have been mapped in the interest of compact prosecution.

In regards to claim 22, it is the method embodiment of claim 20 with similar limitations to claim 20, and is such rejected using the same reasoning found in claim 20.

Regarding claim 24, the combination of Wolf, Madatov, Bowers and Wagen teaches the limitations of claim 16. Wolf teaches comprising: (d) selecting regions of the basin corresponding to cells of the meshed representation of the basin which contain hydrocarbon at a current time ([0047] selecting the zones of the basin corresponding to cells of the gridded representation of the basin at the current time comprising hydrocarbons, and developing the basin as a function of the selected zones). 

Regarding claim 25, the combination of Wolf, Madatov, Bowers and Wagen teaches the limitations of claim 24. Wolf teaches comprising: (d) developing the basin depending on the selected regions ([0047] selecting the zones of the basin corresponding to cells of the gridded representation of the basin at the current time comprising hydrocarbons, and developing the basin as a function of the selected zones).

Regarding claim 26, the combination of Wolf, Madatov, Bowers and Wagen teaches the limitations of claim 16. Wolf teaches comprising implementing step (b) by backstripping or structural reconstruction ([0042] from the gridded representation at the current time, constructing a gridded representation of the basin for other time steps through reconstruction of the architecture of the basin for the other time steps).

Regarding claim 27, the combination of Wolf, Madatov, Bowers and Wagen teaches the limitations of claim 16. The combination of Wolf and Madatov does not explicitly teach wherein step (c) comprises: computing an effective stress applied to the cell at the end of the state; and computing the second overpressure in the cell at the end of the state depending on the effective stress computed at the end of the state 
Bowers teaches wherein step (c) comprises: computing an effective stress applied to the cell at the end of the state; (Column 4 Lines 11-20, the effective stress is computed).
and computing the second overpressure in the cell at the end of the state depending on the effective stress computed at the end of the state (Column 3 Lines 50-56, a second relationship is calculated between overpressure and effective stress when the effective stress is reduced.)

In regards to claim 33, it is the system embodiment of claim 16 with similar limitations to claim 16, and is such rejected using the same reasoning found in claim 16.

In regards to claim 34, it is the computer program embodiment of claim 16 with similar limitations to claim 16, and is such rejected using the same reasoning found in claim 16.
Examiner’s Note: Wolf teaches a computer program product in [0055].

Claims 17, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, Madatov, Bowers and Wagen ,and further in view of "Modeling Fluid Flow in Faulted Basins" to Faille et al., (hereinafter, "Faille")
Regarding claim 17, the combination of Wolf, Madatov, Bowers and Wagen teaches the method as claimed in claim 16. The combination Wolf, Madatov, Bowers and Wagen does not explicitly teach, wherein the first overpressure is obtained
    PNG
    media_image1.png
    46
    668
    media_image1.png
    Greyscale
V is a flow speed of water; A o is an effective stress change; k is a permeability; q is a Darcy or filtration speed; OP' is a first overpressure generated during the state; p is a dynamic viscosity of water; S is an area of the cell normal to the vertical axis; d is a distance between the center of the cell and the center of the top face of the cell; g is a norm of the acceleration due to gravity vector; At is a duration of the state in question.
Faille teaches wherein the first overpressure is obtained
    PNG
    media_image1.png
    46
    668
    media_image1.png
    Greyscale
V is a flow speed of water; A o is an effective stress change; k is a permeability; q is a Darcy or filtration speed; OP' is a first overpressure generated during the state; p is a dynamic viscosity of water; S is an area of the cell normal to the vertical axis; d is a distance between the center of the cell and the center of the top face of the cell; g is a norm of the acceleration due to gravity vector; At is a duration of the state in question (Page 541 discloses where the water filtration velocity uw is given by Darcy’s law).

    PNG
    media_image2.png
    48
    237
    media_image2.png
    Greyscale

Figure 2 
Examiner’s Notes: This equation computes the flow speed of water as required by the claim. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Wolf, Madatov, Bowers and Wagen with the equations of Faille, as the references are in the field of pressure 

In regards to claim 19, it is the method embodiment of claim 18 with similar limitations to claim 18, and is such rejected using the same reasoning found in claim 18.

In regards to claim 21, it is the method embodiment of claim 20 with similar limitations to claim 20, and is such rejected using the same reasoning found in claim 20.

In regards to claim 23, it is the method embodiment of claim 20 with similar limitations to claim 20, and is such rejected using the same reasoning found in claim 20.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf and Madatov, Bowers, and Wangen and in further view of Maliassov et al., (Pub. No. 2010/0223039 A1, hereinafter, "Maliassov").

Regarding claim 28, the combination of Wolf, Madatov, Bowers and Wagen teaches the limitations of claim 27. The combination of Wolf, Madatov, Bowers and Wagen does not explicitly teach comprising computing the effective stress at the end of the state for a cell dependent on the effective stress at the end of a preceding state and on an additional effective stress based on the preceding state dependent on a change in thickness of the sediment during the state.
 wherein the effective stress at the end of the state for a cell is computed dependent on the effective stress at the end of a preceding state and on an additional effective stress on the state dependent on a change in sediment thickness during the state (Figure 1, [0013], [0076], [0078], [0096]-[0099], [0103], [0146], effective stress is computed iteratively where the effective stress is based on a change in thickness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the combination of Wolf, Madatov, Bowers and Wagen with the teachings of Maliassov to compute the effective stress based on different states, as the references are in the field of pressure determination using models. The benefit of doing so is the invention is able to produce basin models in a much more efficient manner, in less time, and using less computational resources. (Maliassov [0013])

Regarding claim 29, the combination of Wolf, Madatov, Bowers, Wagen and Maliassov teaches the limitations of claim 28. The combination of Wolf, Madatov, Bowers and Wagen does not explicitly teach wherein step b) comprises; for each cell and each state, determining a total vertical stress on the cell, an additional effective stress computed in step (c) is the additional total vertical stress with respect to a preceding state minus a hydrostatic pressure equivalent of a change in thickness of the sediment
Maliassov teaches, wherein step b) comprises; for each cell and each state, determining a total vertical stress on the cell, an additional effective stress computed in step (c) is the additional total vertical stress with respect to a preceding state minus a hydrostatic pressure equivalent of a change in thickness of the sediment (Figure 1, [0013], [0015], [0076], 

Regarding claim 30, the combination of Wolf, Madatov, Bowers and Wagen teaches the limitations of claim 27. The combination of Wolf, Madatov, Bowers and Wagen does not explicitly teach comprising: computing a rate of change in effective stress during the state depending on effective stress at the end of the state and on the effective stress at the end of a preceding state.
Maliassov teaches comprising: computing a rate of change in effective stress during the state depending on effective stress at the end of the state and on the effective stress at the end of a preceding state (Figure 1, [0013], [0015], [0076], [0078], [0096]-[0099], [0103], [0146] to consider the irreversible nature of compaction and allow for a small decompaction as effective stress decreases due to erosion, a porosity is assumed to be a time dependent function of two variables, namely the effective stress at any given time t and the historical maximum of the stress achieved over all previous life time of the model). 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, Madatov, Bowers and Wangen, and in view of Maliassov, and further in view of Faille et al. “Modeling Fluid Flow in Faulted Basins” (hereinafter “Faille”).  

Regarding claim 31, the combination of Wolf, Madatov, Bowers, Wagen and Maliassov teaches the limitations of claim 30. The combination of Wolf, Madatov, Bowers, Wagen and Maliassov does not explicitly teach computing a rate of change in a porous volume of the cell during the state while assuming a rate of change in effective stress during the state to be constant, for obtaining a second overpressure at an end of the state by solving a Darcy equation. 
Faille teaches computing a rate of change in a porous volume of the cell during the state while assuming a rate of change in effective stress during the state to be constant, for obtaining a second overpressure at an end of the state by solving a Darcy equation. (Page 539 First full Paragraph Left side, Page 540 both Columns, The considered equations are then mass conservation of solid phase, mass conservation of the fluid phase, vertical equilibrium for the weight of sediment, Darcy’s law and a porosity effective/stress relationship. To these equations, we add constitutive laws for the fluid and the petrophysical properties and appropriate boundary conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the combination of Wolf, Madatov, Bowers, Wagen and Maliassov to incorporate the teachings of Faille to compute a rate of change in a porous volume and a rate of change in effective stress. The benefit of doing so is a 

Regarding claim 32, the combination of Wolf, Madatov, Bowers, Wagen, Maliassov and Faille teaches the limitations of claim 31. The combination of Wolf, Madatov, Bowers, does not explicitly teach the overpressure is only of hydrostatic origin.
Wagen teaches the overpressure is only of hydrostatic origin. (Figure 1 the overpressure is the hydrostatic pressure)
The combination of Wolf, Madatov, Bowers, Wagen and Maliassov does not explicitly teach wherein the Darcy equation is expressed by a formula tcACokP4 - OPr-) + f grad oP- = Aewherein: Ck is a change in void density over a change in effective stress with the … hydrostatic pressure; Vols,k is a solid volume of the cell k; p is kinematic viscosity of fluid in the basin; K is the intrinsic permeability of rock in the basin; At is duration of the state;   oPi is a second overpressure at an end of the state; and AdE is theoretical additional effective stress
Faille teaches wherein the Darcy equation is expressed by a formula tcACokP4 - OPr-) + f grad oP- = Aewherein: Ck is a change in void density over a change in effective stress with the … hydrostatic pressure; Vols,k is a solid volume of the cell k; p is kinematic viscosity of fluid in the basin; K is the intrinsic permeability of rock in the basin; At is duration of the state;   oPi is a second overpressure at an end of the state; and AdE is theoretical additional effective stress (Page 541 Km is the permeability which at least depends on porosity via a constitutive law. For the sake of simplicity, the term ~ rPh  qw~g which is equal to zero if the basin is underwater, is not written down in Darcy’s law although it could be taken into account. 

    PNG
    media_image3.png
    56
    249
    media_image3.png
    Greyscale

Figure 2 
Examiner’s Note: This equation computes the rate of change in a porous volume with relation to effective stress and this is equation is further used to obtain overpressure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wangen “A quantitative comparison of some mechanisms generating overpressure in sedimentary basins”: Also teaches the calculation of overpressure using Darcy equations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147